Citation Nr: 1503439	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extrashcedular evaluation in excess of 60 percent for service-connected headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that granted service connection for headaches and assigned an initial 10 percent rating, effective in September 2006.  A May 2008 rating decision denied a TDIU.

In a May 2009 rating decision, a RO decision review officer increased the rating for headaches to 30 percent, effective in January 2008.  

In September 2013, the Board granted an initial evaluation of 50 percent for headaches effective September 12, 2006.  The issues of entitlement to TDIU and an extraschedular rating for headaches were remanded for further development.  

In March 2014, the Director of VA's Compensation and Pension Service (Director) granted a 60 percent rating for the Veteran's headache disability on an extraschedular basis, effective September 12, 2006.  

The issue of entitlement to individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Director's decision assigning a 60 percent extraschedular rating for headaches was based on an accurate factual premise.



CONCLUSION OF LAW

The criteria for further initial extraschedular evaluation in excess of 60 percent for headaches are not met.  38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a January 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's headache claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  In addition, the Veteran's claim was referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  This opinion was provided in March 2014.

II.  Analysis.

The Veteran's disability is rated at 60 percent disabling on an extraschedular basis, an evaluation that is above the maximum 50 percent schedular rating for migraines.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  That diagnostic code provides the 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Evidence

The Veteran underwent two VA examinations during the appeal period.  On VA examination in December 2006, it was reported that he had weekly migraine attacks that lasted one to two days.  "Less than half" of these attacks were prostrating.  The examiner did not elaborate on the frequency of prostrating attacks, but the report implies that prostrating attacks were occurring far more frequently than once per month.  The examination report did not indicate whether headaches caused severe economic inadaptability, apparently because the Veteran was not currently employed; but it was noted that they caused the Veteran to avoid driving, and prevented exercise, travel and recreation and had a moderate impact on performance of chores and shopping.

In December 2007, a VA treatment provider reported that the Veteran had chronic daily headaches and opined that this prevented the Veteran from working.

The second VA examination took place in January 2008, when it was reported that the Veteran had weekly migraines, most of which were prostrating.  The attacks lasted longer than two days.  Again there was no opinion as to whether there was severe economic inadaptability, but it was reported that headaches prevented chores, shopping, exercise, recreation, traveling, bathing, and grooming.  

A VA outpatient treatment record dated in April 2009, reports without elaboration, that the Veteran's headaches were improved since a change in his medication. 

As this record showed that prostrating attacks occurred much more frequently than once per month, the Board in September 2013 found that the headaches appeared to cause severe economic inadaptability given the limitations on daily activities and the December 2007 opinion.  Accordingly, a 50 percent scheduler rating was granted effective from the date of service connection. The claim was also referred for consideration of an extraschedular evaluation.  

The Director offered an opinion dated in March 2014 that granted a 60 percent evaluation based on findings that the service-connected headaches had caused marked interference with employment in combination with a nonservice-connected cerebral aneurysm that limited his ability to work. It was noted that the Veteran had stopped working due to severe headaches for several days prior to being hospitalized for aneurysm surgery.  

VA's General Counsel has recently taken the position that the Director has ultimate authority to award extraschedular ratings; and that because these are policy determinations and not legal decisions; they are not reviewable by the Board.  The Board's authority is limited to determining whether the Director's decision was based on an accurate factual premise.  Secretary's Supplemental Memorandum of Law, Wages v. McDonald, No. 13-2694.  Although the General Counsel's brief was filed with regard to extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b); the language of that regulation parallels that of 38 C.F.R. § 3.321(b) (2014), pertaining to extraschedular disability ratings.

The Board is bound by instructions of the Secretary.  38 U.S.C.A. § 7104(c) (West 2014).  The General Counsel's briefing position is deemed an instruction from the Secretary.  The Director's March 2014 memorandum awarding the 60 percent rating reflects consideration of the Board's 2013 decision (containing an extensive recitation of relevant evidence), relevant examinations, and records from the Social Security Administration records.  It reflects consideration of an accurate factual premise.  Accordingly, the Board is without authority to disturb the determination regarding the extraschedular rating.


ORDER

Entitlement to an extraschedular rating in excess of 60 percent for service-connected headaches is denied. 


REMAND

The TDIU  claim was remanded in September 2013 in part in order to obtain an opinion regarding whether the Veteran's service-connected disabilities combined render him unable to obtain and maintain substantially gainful employment for which he would otherwise be qualified.  Additional opinions were sought and obtained in December 2013, but an opinion as to combined effects was not received.  The Federal Circuit has subsequently held that combined effects opinions are not required in TDIU claims per se.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  However, the Veteran has a right to VA compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

The record includes a VA Form 9, Appeal to the Board of Veterans' Appeals; that is dated in June 2014 and refers to a May 2014, statement of the case regarding service connection for entitlement to an increased rating for a right ulna disability and service connection for right hand, left and right shoulder, and cervical spine disabilities.  The paper and electronic claims files do not include such a statement of the case; nor is there any evidence that these issues have been certified to the Board.  Accordingly, the Board does not appear to have jurisdiction over these issues at this time.  Because they are intertwined with the TDIU issue; however, they must be addressed and fully adjudicated, before the TDIU issue can be decided.

Accordingly, the case is REMANDED for the following action:

1.  Insure that the Veteran's claims for an increased rating for a right ulna disability; and service connection for right hand, left and right shoulder, and cervical spine disabilities are fully adjudicated.  The AOJ should document whether a statement of the case was issued in May 2014 and if so, insure that it; and any relevant rating decisions and notice of disagreement are also associated with the claims file.

2.  Refer the Veteran claims file to an examiner for opinion in order to determine whether the Veteran's service-connected disabilities COMBINED, render him unable to obtain and maintain substantially gainful employment for which he would otherwise be qualified.

If it is found that the service connected disabilities do not combine to cause current unemployability, the examiner should opine as to whether the service connected disabilities combined to render the Veteran unemployable during any period since September 2006.

The examiner should provide reasons for all opinions.  The examiner should note the December 2007 opinion that headaches would prevent the Veteran from working.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


